       Case 1:15-cv-00211-LGS-SDA Document 668 Filed 09/11/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SYNTEL STERLING BEST SHORES                                  :
 MAURITIUS LIMITED, ET AL.,                                   :
                                              Plaintiffs, :        15 Civ. 211 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 THE TRIZETTO GROUP, ET AL.,                                  :
                                              Defendants. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by joint letter dated September 10, 2020, Plaintiffs Syntel Inc. and Syntel

Sterling Best Shores Mauritius Ltd. (“Syntel”) and Defendants The TriZetto Group Inc. and

Cognizant Technology Solutions Corp. requested certain redactions to their responses to the

pretrial memoranda of law. (Dkt. No. 663). It is hereby

        ORDERED that the parties’ redaction requests at Dkt. No. 663 are GRANTED in part.

Although “[t]he common law right of public access to judicial documents is firmly rooted in our

nation’s history,” this right is not absolute, and courts “must balance competing considerations

against” the presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20

(2d Cir. 2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435

U.S. 589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the

trial court, a discretion to be exercised in light of the relevant facts and circumstances of the

particular case.”). The proposed redactions, except for the following, are narrowly tailored to

prevent unauthorized dissemination of sensitive business information:

        •    Syntel’s proposed redactions to damages figures in their response to Defendants’
             pretrial memorandum of law at Dkt. No. 665 on pages 20 and 25.
        •    Syntel’s proposed redactions to damages figures in Defendants’ response to Syntel’s
             pretrial memorandum of law at Dkt. No. 666 on page 24.

 It is further
      Case 1:15-cv-00211-LGS-SDA Document 668 Filed 09/11/20 Page 2 of 2


       ORDERED that by September 14, 2020, the parties shall file public redacted versions of

their responses to the pretrial memoranda of law with redactions as proposed, except for the

redactions rejected above.

       The Clerk of Court is respectfully directed to close Dkt. No. 663.

Dated: September 11, 2020
       New York, New York




                                                2
